George Rose Smith, J., dissenting. It is easy to criticize the majority opinion on the ground that it is unjust. Ever since 1933 every party to this case has believed that the foreclosure decree completely extinguished the appellees’ title to the disputed minerals. For seventeen, years the appellees silently admitted by their inaction that they had no claim to the property. It is not even shown' that the appellees knew that the land had been repurchased in 1935, much less that they were aware that such a repurchase might have given them a toe hold for a claim under the after-acquired title statute. They do not say that during those seventeen years they paid one penny of the taxes assessed against this property or in any other way asserted a claim of ownership. It was not until they were named as defendants in this suit to quiet title that they suddenly realized that they, had owned the property all along. In the meantime it was the appellants who believed themselves to be the owners — who sold these same minerals to others for value —who presumably paid whatever taxes were assessed. My principal concern, however, is not with the fact that the appellants are being treated unfairly; for it must be conceded that in real property law the important goal is certainty. If a rule of property must be applied inflexibly to prevent ninety-nine men from losing title to their homes, it does not matter much that the rule is apparently unjust to the hundredth man. What bothers me now is that the majority decision not only produces an unjust result but actually creates uncertainty where it did not exist before.' For this case cannot be reconciled with Lewis v. Bush, which the majority cite but do not expressly overrule. There Bush gave a warranty deed to land which ho had not yet paid for. When Bush’s vendor foreclosed his outstanding lien, Bush bought at the sale. Bush’s grantees excepted to the report of sale, asking that Bush be declared to hold the title as trustee for them. We sustained the grantees ’ contention, mentioning the after-acquired title statute only to show that Bush could be required to perform his warranty by specific restitution of the title that he bought at the foreclosure sale. We remanded the case with instructions to the chancellor “to require the appellee Bush to make good his warranty by conveying the lot in controversy to the appellants.” Thus we held that the after-acquired title statute had not automatically vested title in Bush’s grantees and that it was necessary for him to perform specifically his covenant of warranty by conveying the title acquired at the foreclosure sale. Today’s decision is wholly inconsistent with the Bush case. Under the earlier decision these appellees had only a canse of action for restitution when the appellants bought at the foreclosure sale in 1935. That cause of action is undeniably barred by their fifteen years of delay. The appellees can be saved only by saying that the appellants’ title passed automatically in 1935 under the after-acquired title statute, but the Bush case holds that it did not. ^It follows that we now have conflicting cases as to this rule of property, and for'that reason I dissent. Ward and Robinson, JJ., join in this dissent.